•           •           •     
  •          •         •



                                 
MEMORANDUM OPINION

No. 04-10-00138-CR

Gerry Baldazo DELACRUZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2007 CR 10738
Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM
 
Sitting:            Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice

Delivered and Filed: March 10, 2010

DISMISSED
            Appellant filed a notice of appeal seeking to appeal from a sentence imposed on January 26,
2009.  The judgment was in accordance with appellant’s plea bargain agreement, and the record does
not contain a trial court’s certification showing appellant has the right of appeal.  Accordingly, the
appeal is dismissed.  See Tex. R. App. P. 25.2(d).
                                                                                    PER CURIAM
DO NOT PUBLISH